DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 6/17/2022, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claims 21-23.  


Allowable Subject Matter

Claims 1-8, 10-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is the prior art, alone or in combination, fails to set forth a curable composition comprising a resin represented by general formula (I) in combination with a photoinitiator and a pigment.  The instant claims are distinguished over the closest prior art to Shiratori et al (JP2011-033851) and Miyamoto et al (JP 2011-033852) since both fail to render obvious and or expressly teach a curable composition comprising a resin having a structural unit represented by Formula 1, wherein said formula 1 comprises a linking unit defined by R4, wherein R4 is a divalent linking compound in which two or more hydrocarbon group are bonded to one or more structures selected from the group consisting of an ether bond, ester bond or a divalent linking group having at least one structure represented by LG-1 or LG-2 in combination with a pigment and photopolymerization initiator.  Neither Miyamoto nor Shiratori sets forth a cured product of said curable composition comprising the resin having the claimed and above described structure, wherein said cured product is a color filter.  Miyamoto nor Shiratori set forth a method for producing a color filter comprising the claimed and above described curable composition.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


SMc